DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-16 are objected to because of the following informalities:  in line 1 of all claims, it states “test method of claim 10” which should be change to --test method of claim 11--. The reason is that claim 10 depends from claim 1 in which both claims are product claims, wherein independent claim 11 is the only method claim after all the product claims. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JOO et al (US Pub 2019/0378590).

    PNG
    media_image1.png
    535
    707
    media_image1.png
    Greyscale

Regarding claim 1,  JOO et al disclose [see Fig. 1 above] a test system (test system 10), comprising: a tester (ATE 20) configured to generate a first operational voltage (test signal TS1) and a control signal (control signal SCTL); a first voltage stabilization circuit (relay circuit 210a) configured to transmit a second operational voltage (duplicated test signal DTS11) , associated with the first operational voltage (TS1) [see paragraph [0041], lines 1-5], to a socket board (test board 300 see [paragraph [0035] for details); and a device under test (DUT 311) configured to operate with the second operational voltage (DTS11) received through the socket board (300), wherein the first voltage stabilization circuit (210a) is further configured to control,
according to the control signal (SCTL) [via switching signal generator 260], the second operational voltage (DTS11) to have a first voltage level when the DUT (311) is operating.
Regarding claim 2,  JOO et al disclose wherein the first voltage level equals to a
voltage level of the first operation voltage (TS1).
Regarding claim 3,  JOO et al disclose wherein the first voltage stabilization circuit (210a) is further configured to compare the second operational voltage (DTS11) with an initial voltage which is indicated by the control signal, and configured to adjust, in response to the comparison, the voltage level of the second operational voltage (DTS11) to have the first voltage level which equals to the first operational voltage (TS1).
Regarding claim 4,  JOO et al disclose wherein the first voltage stabilization circuit (210a) comprises: a comparison circuit (comparator 162) configured to compare the second operational voltage (DTS11) with an initial voltage indicated by the control signal, and to generate a feedback signal; and an adjustment circuit [via controller 80] configured to pull up, according to the feedback signal, the voltage level of the second operational voltage (DTS11) to the first voltage level.
Regarding claim 5,  JOO et al disclose wherein the first voltage level equals to a voltage level of the first operation voltage (TS1).
Regarding claim 6,  JOO et al disclose a test interface board (interface board 200) electrically coupled to the tester(20), wherein the first voltage stabilization circuit (210a) and the socket board (300) are integrated in the test interface board (200).
Regarding claim 7,  JOO et al disclose a plurality of first power supplies (power supply 141) configured to generate the first operational voltage (TS1) to the first voltage stabilization circuit (210a); a second voltage stabilization circuit (210b) configured to transmit a third
operational voltage (DTSp1) to the DUT (311) through the socket board (300); and a plurality of second power supplies (141) configured to generate a fourth operational voltage (TSp) to the second voltage stabilization circuit (210b) for generating the third operational voltage (DTSp1).
Regarding claim 8,  JOO et al disclose wherein the second voltage stabilization circuit (210b)  comprises: an adjustment circuit [via controller 80] configured to adjust a voltage level of the third operational voltage (TSp) to a second voltage level which equals to the fourth operational voltage (DTSp1).
Regarding claim 9,  JOO et al disclose a second voltage stabilization circuit (210b) configured to transmit a third operational voltage (DTSp1), associated with a fourth operational voltage (TSp) received by the second voltage stabilization circuit (DTSp1), to the socket board (300), and configured to control a voltage level of the third operational voltage (DTSp1) to be the same as the fourth operational voltage (TSp).
Regarding claim 11,  JOO et al disclose [see Fig. 1] a test method, comprising: operating a device under test (DUT 311) with a first operational voltage (test signal DTS11); comparing, by a first comparison circuit (comparator 162), a voltage level of the first operational voltage (DTS11) with a first initial voltage; and when the voltage level of the first operational voltage (DTS11) is different from the first initial voltage, adjusting, by a first adjustment circuit (via controller 80), the voltage level of the first operational voltage (DTS11) to have the first initial voltage.
Regarding claim 12,  JOO et al disclose generating, by at least one power supply (power supply 141), a second operational voltage (TS1)  to a voltage stabilization circuit (210a) for generating the first operational voltage (DTS11), wherein a voltage level of the second operational voltage (TS1) equals to the first initial voltage.
Regarding claim 13,  JOO et al disclose generating, by the first comparison circuit (162), a feedback signal in response to the comparison, to the adjustment circuit (80); and pulling up, by the first adjustment circuit (80), the voltage level of the first operational voltage (DTS11).
Regarding claim 14,  JOO et al disclose operating the DUT (311) with a second operational voltage (TS1) different from the first operation voltage (DTS11); and controlling, by a voltage stabilization circuit (210a), a voltage level of the second operational voltage (TS1) to equal to a second initial voltage, wherein the second initial voltage is provided by a tester (ATE 20) to the voltage stabilization circuit (210a).
Regarding claim 15,  JOO et al disclose operating the DUT (311) with a second operational voltage (TS1); comparing, by a second comparison circuit (162), a voltage level of the second operational voltage (TS1) with a second initial voltage different from the first initial
voltage; and in response to the comparison, adjusting, by a second adjustment circuit (162), the voltage level of the second operational to have the second initial voltage.
Regarding claim 16,  JOO et al disclose wherein adjusting the voltage level of the first operational voltage (DTS11) comprises: when the voltage level of the first operational voltage (DTS11) is smaller than the first initial voltage, pulling up, by the first adjustment circuit [via item 80], the voltage level of the first operational voltage (DTS11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOO et al (US Pub 2019/0378590) in view of YOO et al  (US Pub 2019/0164851).
Regarding claim 10,  JOO et al disclose [see Fig. 1 above] a test system (test system 10), comprising: a tester (ATE 20); a first voltage stabilization circuit (relay circuit 210a) configured to transmit a second operational voltage (duplicated test signal DTS11) , associated with the first operational voltage (TS1) [see paragraph [0041], lines 1-5], to a socket board (test board 300 see [paragraph [0035] for details); and a device under test (DUT 311). However, the prior art does not disclose, wherein the DUT is a low power double data rate memory (LPDDR) device. YOO et al disclose [see Figs. 1-2] a test system (test system 2000) comprising: a tester (ATE 2200); an test interface board (interface board 2400) which include a socket board [not shown]; and a device under test (DUT 10), wherein the DUT (10) is a low power double data rate memory (LPDDR) device [see paragraph [0053] for details]. Further, YOO et al teaches that the addition of the DUT is a low power double data rate memory (LPDDR) device is advantageous because it helps reduced the test operation performance of the test system during testing. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of JOO et al by adding the DUT of a low power double data rate memory (LPDDR) device as taught by YOO et al in order to reduce the test operation performance of the test system during testing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaoiran (US Patent No. 11,320,480) - A custom hardware interface is used to electrically connect the test board, such as a burn-in board with a test system configuration having multiple modules that can be configured using a computer device and related software to provide customized testing of the DUTs.
Tilbor et al (US Patent No. 7,737,715) - A tester supplies power to the DUT through the adapter board. The adapter board is configured to supply power from the tester to the DUT through the first power connection terminal and to monitor voltage at the second power connection terminal. The tester includes a compensation unit which controls power based on the voltage monitored at the second power connection terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858